Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Stanford on 1/6/2021.
The application has been amended as follows: 
In the Claims:
Claim 1:
A fuel and oil system comprising: a fuel pump; an oil pump; a first electric motor controller configured to supply a variable electrical drive; a second electric motor controller configured to supply a variable electrical drive, the first electric motor controller and the second electric motor controller being both selectively connected to the fuel pump; and a fixed electrical drive, the fixed electrical drive and the second electric motor controller being both selectively connected to the oil pump, the fixed electrical drive functioning as a backup upon a failure of one of the first electric motor controller or the second electric motor controller, the first electric motor controller and the second electric motor controller respectively, operating in conjunction with a of the fuel pump, detecting the failure by receiving no power supply or a 
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: The application has not been rejected using prior art, nor any reasonable combination thereof, which discloses or suggests a fuel pump, oil pump, a first and second motor controller, a fixed electrical drive, and a plurality of switches to switch into different configurations. Wherein upon detecting a failure of the first electric motor controller where it receives no power wherein the switches change to have the fixed electrical drive connect to the oil controller and the second motor controller switch from operating the oil motor to operating the fuel motor.
The closest prior art of record is Rumford (5152141), which has a first (36, fig 4) and second (24, fig 4) motor controller, wherein the first motor controller controls the fuel pump (38, fig 4) and in the event of a controller malfunction the second motor controller overtakes the job of operating the fuel pump. However, there is no mention of how the first motor controller detects failure by receiving a reduced or no power supply as compared to normal operation and then upon detecting that failure switching into a backup configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741